Case 2:21-cv-02352-JMA-ARL Document 1 Filed 04/28/21 Page 1 of 14 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


BRIAN JACKSON, individually and on
behalf of all others similarly situated,
                                                              CLASS ACTION
                            Plain tiff,
                                                   COMPLAINT FOR VIOLATIONS OF
                                                     THE FAIR DEBT COLLECTION
             VS                                           PRACTICES ACT

ALLIED ACOUNT SERVICES INC.,                           DEMAND FORIURYTRIAL

                            Defendant.

                                             x


      This action is brought by plaintiff Brian Jackson against defendant Allied

Account Services Inc., ("AAS") based on the following:

                             PRELIMINARY STATEMENT

      1.     This action arises from practices engaged in by defendant, when

attempting to collect consumer debts, that vioiate the Fair Debt Collection Practices Act

(TDCPA), 1s U.S.C. $$7692-"1692p

      2.     The FDCPA regulates the behavior of "debt collectors" (including


collection agencies, collection attomeys, and debt buyers) when attempting to collect

consumer debt. Congress found "abundant evidence of the use of abusive, deceptive,

and unfair debt collection practices by many debt collectors" which "contribute to a


number of personal bankruptcies, marital instability, loss of jobs, and invasions of

individual privary."   15 U.S.C. 51692(a). The FDCPA was expressly    adopted "to

eliminate abusive debt collection practices by debt collectors, to ensure that those debt
Case 2:21-cv-02352-JMA-ARL Document 1 Filed 04/28/21 Page 2 of 14 PageID #: 2



collectors who refrain from using abusive debt collection practices are not competitively

disadvantaged, and to promote uniform State action to protect consumers against debt

collection abuses." 15 U.S.C. $ 1692(e)

       3.       The FDCPA focuses on the conduct of the debt collector and not on the

validity of the alleged debt. Whether   a debt is   actually owed has no relevance to

whether the debt collector complied with the FDCPA. Consequently, the individuals

whom the Act primarily protects are defined as "consumers." 15 U.S.C. $ 1692a(3).

       4,       The FDCPA, at 15 U.S.C. $7692c,limits when and with whom a debt


collector may communicate when attempting to collect a debt and, unless expressly

permitted under $ '1692c,75 U.S.C.    S 1692b   restricts a debt collector's communications

with third parties to obtaining "location information" about the consumer.

       5.       \Alhen collecting or attempting to coilect a debt, the FDCPA demands the


debt collector treat people respectfully, honestly, and fairly by proscribing its use of:

(a) harassing, oppresive, and abusive conduct; (b) false deceptive, or misleading means


or representations; arrd (c) unfair or unconscionable means. 15 U.S.C. $$7692d,1692e,

 and 7692f. Each of those Sections contain a list of specific per se violations but they are

nonexclusive and do not limit the general application of each Section's broad

prohibitions.
Case 2:21-cv-02352-JMA-ARL Document 1 Filed 04/28/21 Page 3 of 14 PageID #: 3



       6.      \A/hen the collection process starts, the FDCPA requires a debt coilector to

provide a consumer with basic debt information and the consumer's right to debt-

verification. 15 U.S.C. $ 1692g(a).

        7.     When the collection process escalates to litigatior; the FDCPA prohibits               a


lawsuit from being commenced in       a   distant venue. 15 U.S.C.   S 1692i.


        8.     The FDCPA is a   strictliability statute, which provides for statutory

damages upon the showing of one violation, regardless of any actual damages.

        9.     A debt collector's conduct violates the FDCPA when viewed from the

perspective of the least sophisticated consumer.

        10.    When a debt collector fails to comply with the FDCPA "with respect to

 any person," it "is liable to such person in an amount equal to the sum of" "any actual

 damage sustained," "additional" or statutory damages, costs, and reasonable attorneys'

 fees. 15 U.S.C. $ 1692k(a). Statutory damages are limited: a   plaintiff may recover no

 more than $1,000, and a class may recover up to $500,000 or         7o/"   ol the debt collector's

 net worttL whichever is less. Id.

        11.    Plaintiff is seeking, both individually and on behalf of all others similarly

 situated, such relief as is allowed under FDCPA including, without limitation, statutory

 damages, attorney fees and costs.




                                                -J-
Case 2:21-cv-02352-JMA-ARL Document 1 Filed 04/28/21 Page 4 of 14 PageID #: 4



                                             PARTIES

        72.    Plaintiff Brian Jackson is a natural person who, at all times relevant to this

lawsuit was a citizen of and resided in the hamlet of Plainview, Nassau County, New

York.

        13.    AAS is a for-profit corporation formed under the laws of the State of New

York.

        74.    AAS's principal office is located at 422 Bedford Avenue, Bellmore, New

York 11710.


                                   IURISDICTION & VENUE
        15.    Jurisdiction of this Court arises under 28 U.S.C. $$ 1331 and 1337.

        "16.   Venue is appropriate in this federal district pursuant to 28 U.S.C. S 1391(b)

because a substantial part of the events giving rise to   plaintiff's claims occurred within

this federal judicial distric! and because defendant is subject to personal jurisdiction in

the State of New York at the time this action was commenced.


                                              FACTS

        77.    Defendant regularly engages in the collection or attempted collection of

defaulted consumer debts allegedly owed to others

        18.    Defendant is a business the principal purpose of which is the collection of

defaulted consumer debts.

        79.    In attempting to collect debts, defendant uses instruments of interstate

commerce such as the mails, the telephone, and the internet.


                                              -4-
Case 2:21-cv-02352-JMA-ARL Document 1 Filed 04/28/21 Page 5 of 14 PageID #: 5



        20.     Defendant sent or caused to be sent a letter ("Letter") dated April 1, 2021

to plaintiff.

        2L.     A true and correct copy of the Letter is attached hereto    as   Exhibit A except

the undersigned has partially redacted          it

        22.     The letter claimed plaintiff owed a debt ("Debf')

        23.     The alleged Debt was incurred for personal, family, or househoid

purposet namely landscaping services for plaintiff's home.

        24.     The Letter was the first letter defendant sent to plaintiff in connection with

the alleged Debt.

                                 S e   cti on 1 69 2g(a) (4) - (5) Cl aim


        25.     The FDCPA requires debt collectors to send a written notice "within five

days after the initial communication with a consumer in connection with the collection


of any debt" containing, inter alia, the foliowing information:

                (3) a statement that unless the consumer within thirty days
                after receipt of the notice, disputes the validity of the debt, or
                any portion thereof, the debt will be assumed to be valid by
                the debt collector;

                (4) a statement that if the consumer notifies the debt collector
                in zoriting within the thirty-day period that the debt or any
                portion thereof, is disputed, the debt collector will obtain
                verification of the debt or a copy of a iudgment against the
                consumer and a copy of such verification or judgment will be
                mailed to the consumer by the debt collector; and

                (5) a statement that, upon the consumer's witten request
                within the thirty-day period, the debt collector will provide


                                                     -5-
Case 2:21-cv-02352-JMA-ARL Document 1 Filed 04/28/21 Page 6 of 14 PageID #: 6



              the consumer with the name and address of the original
              creditor, if different from the current creditor.

1s U.S.C. $ 16929(a)(3)-(5) (emphasis added).


       26.    The Letter stated in relevant part:

              Unless you notify this office verbaily or in writing within 30
              days after receiving this notice that you dispute the validity
              of this debt or any portion thereof, this office will assume that
              this debt is valid. If you notify this office zterbally or in uiting
              within 30 days from receipt of this notice that the deb! or any
              portion thereof, is disputed, this office will obtain verification
              of the debt or a copy of the judgment against the consumer
              and a copy of such verification or iudgment and mail it to you.
              If you request of this office oerbally or in uiting within 30
              days after receiving this notice, this office will provide you
              with the name and address of the original creditor, if different
              from the current creditor.

Exhibit A (emphasis added).


       27.    By inviting plaintiff to seek verification of the debt or the name of the

original creditor verbally, defendant failed to inform plaintiff of his rights under the

FDCPA as $ 1692g(a)@)-(5) require. Grief o. Wilson Elser Moskowitz Edelman Dicker,217       F   .




Supp. 2d 336,340 (E.D.N.Y. 2002).


       28.    By inviting plaintiff to seek verification or the name of the original

creditor verbally, defendant is inviting plaintiff to forfeit his rights under the FDCPA.

       29.    The FDCPA imposes a duty on defendant to refrain from using false,

deceptive, or misleading representations or means when collecting a debt.




                                              -6-
Case 2:21-cv-02352-JMA-ARL Document 1 Filed 04/28/21 Page 7 of 14 PageID #: 7



         30.   Plaintiff has a right under the FDCPA to receive     a   communication from

defendant that was truthful, non-deceptive, and non-misleading.

         31.   Defendant invaded plaintiff's rights by misstating his rights under the

FDCPA to seek verification of the Debt and the name of the original creditor.

         32.   The unsophisticated consumer who sought verification of the debt only

verbally, and not in writing, would forfeit that right.

         33.   The unsophisticated consumer who sought the name of the original

creditor verbally, and not in writing, would forfeit that right

                                    Section 1"692c(b) Claim

         34.   The Letter contains markings which indicate it was printed and mailed by

a   letter vendor, a third-party company in the business of printing and mailing letters.

         35.   Before defendant's letter vendor printed and mailed the Letter, delendant

provided the letter vendor with plaintiff's name and address, the status of plaintiff   as a


debtor, details of plaintiff's alleged debt, and other personal information

         36.    On information and beliel defendant provided this information about

plaintiff to its letter vendor in the form of an electronic file.

         37.    The letter vendor then populated some or all of this information in to a

prewritten template, printed the Letter, and mailed it to piaintiff




                                               -7-
Case 2:21-cv-02352-JMA-ARL Document 1 Filed 04/28/21 Page 8 of 14 PageID #: 8



        38.    The FDCPA defines "communication" as "the conveying of information

regarding a debt directly or indirectly to any person through any medium." 15 U.S.C.         S


7692a(3).


        39.    The sending of an electronic file containing information about the Debt to

a   letter vendor is a communication

         40.   Defendant's communication to its letter r.endor was in connection with

the collection of a debt since it involved disclosure of the Debt to a third-party for the

purpose of communicating with plaintiff and inducing him to pay the Debt

         4L.   The FDCPA, at 15 U.S.C. $ 1692c(b), sets limits on the persons with whom

a debt collector can communicate     in connection with the collection of   a debt:


               Except as provided in section 7692b of this title, without the
               prior consent of the consumer given directly to the debt
               collector, or the express permission of a court of competent
               jurisdiction, or as reasonably necessary to effectuate a
               postiudgment judicial remedy, a debt collector may not
               communicate, in connection with the collection of any debt
               with any person other than the consumer, his attorney, a
               consumer reporting agency if otherwise permitted by law, the
               creditor, the attorney of the creditor, or the attorney of the
               debt collector.

         42.   Defendant's letter vendor does not fall n,ithin the permitted exceptions

provided for in   15 U.S.C. $ 1692c(b).


         43.   Plaintiff never consented to have personal and confidential information

 about himself and the Debt shared with defendant's letter vendor or other third-party'




                                              -8-
Case 2:21-cv-02352-JMA-ARL Document 1 Filed 04/28/21 Page 9 of 14 PageID #: 9



      M.     Due to defendant's communication to its letter vendor, information about

plaintiff and the Debt is in the possession of an unauthorized third-party.

       45.   Defendant unlawfully communicates with its letter vendor solely for the

purpose of streamlining its generation of profits with regard to the propriety and

privacy of the information which it discloses to such third-party.

       46.   In its reckless pursuit of   a business   advantage, defendant disregarded the

known negative effect that disclosing personal account information to an unauthorized

third-party can have on consumers

      47.    Defendant's disclosure, without plaintiff's consenf of plaintiff s status   as


an alleged debtor to a third-party invaded plaintiff's privacy right not to have that


information disclosed.

                                CLASS ALLEGATIONS

       48.   The Letter is a form letter.

       49.   Specifically, the letter was created by merging electronically-stored

information specific to the Debt (including but not limited to the addressee's name and

address) with predetermined electronically-stored text and any graphics defined by a


template, and pdnting the result.

      50.    Defendant's conduct in sending letters like Exhibit A is consistent with its

policies and practices when attempting to collect debts from consumers.




                                               -9-
Case 2:21-cv-02352-JMA-ARL Document 1 Filed 04/28/21 Page 10 of 14 PageID #: 10



        51.   Consequently, this action is brought by plaintiff, both individually and on

 behalf of similarly situated individuals, pursuant to Rule 23 of the Federal Rules of Civil

 Procedure.

        52,    Class Definitioz. The class is defined as:

               All natural persons to whom Allied Account    Services Inc.
              mailed a written communication in the form of Exhibit A to
              an address in the State of New York during the Class Period
              beginning on April 27,2020 and ending on May 72, 2027.

        53.   The identities of the class members are readily ascertainable from

 defendant's business records and those entities for whom defendarrt collects debts.

        54.    Class Claims. The class claims are the claims which each class member


 may have for any violation of the FDCPA arising from defendant having sent a written

 communication in the same form     as   Exhibit A.

        55.    This action has been brought, and may properly be maintained, as a class

 action pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure

 because there is a well-defined community interest in the   litigation

               (a)    Numnosity, On information and beliel the class is so numerous

                      that joinder of all members would be impractical and includes at

                      least 40 members.

               (b)    Common Questions Predominate. Common questions of law and

                      fact exist as to ail members of the class and those questions

                      predominate over any issues involving only individual class


                                               -10-
Case 2:21-cv-02352-JMA-ARL Document 1 Filed 04/28/21 Page 11 of 14 PageID #: 11



                         members because those questions concem the same conduct by

                         defendant with respect to each class member.

                  (c)    Typicality. Plaintiff's claims are are typical of those of the class

                         members because those claims arise from a common course of

                         conduct engaged in by defendant.

                  (d)    Adequacy. Plaintiff will fairly and adequately protect the interests

                         of the class members insofar as he has no interests that are adverse

                         to those of the class members. Moreover, plaintiff is committed to

                         vigorously litigating this matter and has retained counsel

                         experienced in handling consumer lawsuits and class actions.

         56.      Certification of   a class   under Rule 23@)(3) of the Federal Rules of Civil

 Procedure is appropriate in that the questions of law and fact common to the class

 members predominate over any questions affecting individual members, and a class


 action is superior to other available methods for the fair and efficient adjudication of the

 controversy.

         57.      Based on discovery and further investigation (including, but not iimited


 to, disclosure by defendant of class size and net worth), plaintiff may seek class


 certification: (a) only as to particular issues as Permitted under Fed. R. Civ. P. 23(c)$);

  (b) using a modified definition of the class or the class claims; or (c) using a different


  class period.




                                                     -11-
Case 2:21-cv-02352-JMA-ARL Document 1 Filed 04/28/21 Page 12 of 14 PageID #: 12



                     CAUSE OF ACTION FORVIOLATION OF
                  THE FAIR DEBT COLLECTION PRACTICES ACT

       58.    The factual allegations in the preceding paragraphs are realieged and

 incorporated by reference.

       59.    AAS is a "debt collector" as defined by 15 U.S.C. g 1692a(6).

       60.    The Debt is a "debt" as defined by 15 U.S.C. $1692a(5).


       67.    Mr. Jackson is a "consumer"     as   defined by 15 U.S.C. $ 1692a(3).

       62     Exhibit A is a "communication"       as   defined by 15 U.S.C. $ 1692a(2)

       63     The use and mailing of Exhibit A by defendant violated the FDCPA in one


 or more of the followinB ways:

              (a)    Communicating, without plaintiff's consen! with a third-party who

                     does not fall under one of the $ 1692c(b) exceptions, in connection


                     with the collection of   a debt,   in violation of 15 U.S.C. $ 1692c(b);

              (b)    Using a false, deceptive, or misleading representation or means in

                     violation of   15 U.S.C. $ 7692e;


              (c)    Using any false representation or deceptive means to coilect or

                     attempt to collect any debt or to obtain information concerning a

                     consumer in violation of 15 U.S.C. $ 1692e(10);

              (d)    Failing to inform plaintiff of his rights under $ 16929(a)(4) in

                     violation of   15 U.S.C. $ 1692g(a)(a);




                                              -72-
Case 2:21-cv-02352-JMA-ARL Document 1 Filed 04/28/21 Page 13 of 14 PageID #: 13



               (e)    Failing to inform plaintiff of his rights under $ 1692g(a)(5) in

                      violation of   15 U.S.C. $ 1692g(a)(5).


                                     PRAYER FOR RELIEF

        64.    WHEREFORE, plaintiff requests judgment against defendant. Specifically,

  plaintiff requests and order:

               (a)    Certifying this action   as a class action   pursuant to Rule Z3(c)(t)(A)

                      of the Federal Rules of Civil Procedure including, but not limited

                      to, defining the class and the class claims, issues, or defenses, and

                      appointing the undersigned counsel        as class counsel   pursuant to

                      Rule 23(g);

               (b)    Awarding statutory damages to plaintiff and the class pursuant to

                      1s U.S.C. S 16e2k(a)(2);


               (c)    Awarding an incentive payment to plaintiff for his services on

                      behalf of the class;

               (d)    Awarding attorney's fees, litigation expenses/ and costs pursuant to

                      1s U.S.C. S 16e2k(aX3);


               (e)    Awarding, to the extent the recovery of attorney's fees, litigation

                      expenses, and costs pursuant to 15 U.S.C. S 1692k(a)(3) causes a


                      negative tax consequence to plaintiff or the class, a sum sufficient to

                      ameliorate such consequences; and

               (0     Requring such other and further relief as may be iust and proper.

                                               -13-
Case 2:21-cv-02352-JMA-ARL Document 1 Filed 04/28/21 Page 14 of 14 PageID #: 14



                                   JURY DEMAND

       65.   Trial by jury is demanded on all issues so triable.

 DATED:      Apri128,2021.




                                                   sl Abraham Kleinman
                                                  Abraham Kleinman (AK-6300)
                                                  KLEINMAN LLC
                                                  626 RXR Plaza
                                                  Uniondale, NY 11556-0626
                                                  Telephone: (5L6) 522-2621
                                                  Facsimile: (888) 522-1692
                                                  E-Mail: akieinman@kleinmanllc.com

                                                  Francis R. Greene
                                                  GnsEr'm CousuMER LAW
                                                  1954 1st St. #154
                                                  Highland Park, IL 60035
                                                  Telephone: 3-12-847 -697 9
                                                  Facsimile: 312-847 -697 8
                                                  E-mail: francis@greeneconsumerlaw.com

                                                  Attorneys for plaintiff Brian lackson




                                           -14-
